Citation Nr: 0508484	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  05-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
osteomalacia patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
osteomalacia patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2004 rating action that denied 
ratings in excess of 10 percent each for right and left knee 
osteomalacia patella.  A Notice of Disagreement was received 
in August 2004, and a Statement of the Case (SOC) was issued 
in November 2004.  A Substantive Appeal was received in 
January 2005.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, in his January 2005 Substantive Appeal, 
the veteran requested a videoconference hearing before a 
Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of these matters to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule, in accordance 
with the veteran's January 2005 request, 
a Board videoconference hearing for the 
veteran and any witnesses.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2004).


